In the United States Court of Federal Claims
                                          No. 14-104V

                             (Filed Under Seal: December 22, 2017)

                                   (Reissued: January 8, 2018)


  **********************************
  ANIL JOHN KUKREJA AND              )                 Vaccine case; attorney’s fees and costs;
  MICHAL KUKREJA, parents of D.K., )                   basis for percentage reduction in fees
                                     )
                    Petitioners,     )
                                     )
        v.                           )
                                     )
  SECRETARY OF HEALTH AND            )
  HUMAN SERVICES,                    )
                                     )
                    Respondent.      )
                                     )
 ***********************************

        Lisa A. Roquemore, Law Office of Lisa A. Roquemore, Rancho Santa Margarita, CA for
petitioner.

       Claudia B. Gangi, Senior Trial Attorney, Torts Branch, Civil Division, United States
Department of Justice, Washington, D.C., for respondent. With her on the brief was Chad A.
Readler, Acting Assistant Attorney General, Civil Division, and C. Salvatore D’Alessio, Acting
Director, Torts Branch, Catharine E. Reeves, Deputy Director, Torts Branch, and Heather L.
Pearlman, Assistant Director, Torts Branch, Civil Division, United States Department of Justice,
Washington, D.C.

                                   OPINION AND ORDER 1
LETTOW, Judge.

        In February 2014, petitioners, Anil and Michal Kukreja, filed a compensation claim on
behalf of their son, D.K., pursuant to the National Childhood Vaccine Injury Act of 1986, Pub.
L. No. 99-660, tit. III, §§ 301-323, 100 Stat. 3743, 3755 (1986) (currently codified, as amended,
at 42 U.S.C. § 300aa-1 et seq.) (the “Vaccine Act”). D.K. was diagnosed with and suffered from
myoclonic seizures subsequent to receiving an influenza and Hepatitis A vaccination. The
Kukrejas initially filed their claim pro se while being advised by a veteran Vaccine Act attorney,

       1
         In accord with the Rules of the Court of Federal Claims (“RCFC”), App. B, Rule 18(b),
this opinion and order was initially being filed under seal. By rule, the parties were afforded
fourteen days within which to propose redactions.
Ms. Lisa Roquemore. In due course, Ms. Roquemore filed a motion for substitution as the
Kukrejas’ attorney in February 2015. The case proceeded on a litigation track through 2016
before it was eventually settled in January 2017.

         The Kukrejas filed a motion for attorneys’ fees and costs on July 12, 2017. The
government did not object, deferring to the special master’s discretion in determining the award.
The special master determined that both the hourly rate charged by Ms. Roquemore and all
litigation costs were reasonable, but he reduced the hours charged on two grounds. He
categorically excluded all of the hours that Ms. Roquemore expended prior to her appearance,
and he curtailed the otherwise allowable hours by twenty percent. Petitioners filed a motion for
reconsideration, asking for a hearing to address the special master’s concerns and seeking an
attorneys’ fees award for the work done on the motion itself. The special master denied the
motion in its entirety.

        On October 4, pursuant to RCFC App. B, Rule 23, petitioners filed a motion for review
of the special master’s decision on fees. Petitioners contend that the special master committed
legal errors and abused his discretion by failing to provide with specificity the reasons for
decreasing the allowable hours. The government filed a response opposing this motion on
October 30, 2017.

                                           BACKGROUND

         On behalf of their son, D.K., the Kukrejas filed a pro se claim for compensation pursuant
to the Vaccine Act on February 6, 2014. See Mot. for Review (“Pet’r’s Mot.”) at 2, ECF No. 68.
The basis for their claim was that D.K. suffered from myoclonic seizures subsequent to receiving
an influenza and Hepatitis A vaccination. Resp. to Mot. for Review (“Resp’t’s Resp.”) at 2, ECF
No. 72. Approximately six months prior to filing their claim, the Kukrejas had contacted Ms.
Roquemore to represent them and discussed “the Vaccine Program . . . in general.” Pet’r’s Mot.
at 2. The statute of limitations for the Kukrejas’ claim would lapse on February 7, 2014 and, due
to prior obligations, Ms. Roquemore “could not conduct her ‘reasonable basis’ due diligence”
before that date, so the Kukrejas filed their son’s claim pro se on February 6, 2014. Id. The
Vaccine Act sets out a compensation system that includes provision of attorneys’ fees for
successful claimants and for unsuccessful claimants whose petitions are “brought in good faith”
and supported by “a reasonable basis.” 42 U.S.C. § 300aa-15(e)(1). Because attorneys who
litigate under the Act cannot charge fees to their clients, they must determine that there is a
reasonable basis for any claims they bring before they can be sure that they will be compensated
for their work. See Kukreja v. Secretary of Health & Human Servs., 2017 WL 5383097, at *3
(2017) (“[C]ounsel are not paid by their clients but through the [V]accine [P]rogram itself.”). 2



       2
          The Vaccine Act prohibits attorneys from charging any fee for services in connection
with a vaccine injury petition. See Sebelius v. Cloer, 569 U.S. 369, 373 (2013) (citing 42 U.S.C.
§ 300aa-15(e)(3)). “Instead, the special master or court awards attorneys’ fees and costs, and
[such] award[s are] paid from the [F]ederal [V]accine [T]rust [F]und.” Raymo v. Secretary of
Health & Human Servs., 129 Fed. Cl. 691, 701 (2016) (citing 42 U.S.C. § 300aa-15(e)(1), (f)(4),
(i)(2); see also Rehn v. Secretary of Health & Human Servs., 126 Fed. Cl. 86, 91 (2016)).

                                                2
        From the special master’s perspective, the Kukrejas continued to proceed pro se until, on
January 7, 2015, the special master encouraged them to retain counsel, to which they responded
that they had done so. Resp’t’s Resp. at 2. The special master instructed that their attorney
should “promptly enter an appearance in the case” and Ms. Roquemore did so on February 2,
2015. Id. Earlier, for several months after the Kukrejas had filed their petition pro se, Ms.
Roquemore spent some time reviewing D.K.’s medical records and advising the Kukrejas of
procedural steps regarding their claim. Beginning in July 2014, however, she considered the
Kukrejas to be “potential client[s]” and began working to identify and retain experts. See Pet’r’s
Mot. for Att’ys’ Fees Ex. 2, at 4, ECF No. 61-2. A few months later, a retainer agreement was
executed with the Kukrejas in September 2014. See id. at 6. Then, after receiving “an expert
report draft in support of the case” in late January 2015, Ms. Roquemore determined that a
reasonable basis now existed, and she filled a motion for substitution of counsel. Id. at 3.

        The case “proceeded on a litigation track.” Resp’t’s Resp. at 2. Petitioner’s pre-hearing
submissions were due in August 2016, and the entitlement hearing was scheduled for October of
the same year. Id. “However, following the submission of pre-hearing memoranda, the parties
reached an informal resolution of the case,” id., and an “order was issued on September 30,
2016, . . . to provide [the parties] the opportunity to settle the matter.” Kukreja, 2017 WL
5383097, at *2. The case was subsequently settled for $15,000 on January 27, 2017, nearly three
years after the claim was filed. See Resp’t’s Resp. at 2-3.

        On July 12, the Kukrejas filed a motion for attorneys’ fees and costs, seeking “$80,
410.20 in attorney[s’] fees, $23,217.36 in [expert] costs expended by petitioners’ counsel, and
$9,164.04 for petitioners’ personal litigation costs, for a total of $112,791.60.” Resp’t’s’ Resp.
at 3; see also Pet’r’s Mot. at 3. The government “deferr[ed] to the special master’s discretion the
determination of the amount to be awarded.” Id. The special master determined that Ms.
Roquemore’s hourly rates were reasonable, as were all litigation costs sought. Kukreja, 2017
WL 5383097 at *2, **4-5. But the special master reduced the attorneys’ fees, determining that
the hours performed on the matter were unreasonable. See id. **2-4. The special master first
categorically excluded the hours performed “prior to when Ms. Roquemore was substituted as
counsel” because he “ha[d] not previously encountered a fees request in which the attorney of
record billed nearly a quarter of her total time before she entered an appearance[,] more than a
year after filing, all the while . . . actively advising [p]etitioners on every aspect of their case.”
Id. at *3. He also opined that “facts disclosed by the attorney invoices suggest strongly that
counsel’s decision to appear may have been tactical in nature.” Id. at *3. This step reduced the
award by $16,646. Id. at *4. Next, the special master “reduce[d] the total sum of the fees . . . for
all post-appearance work by twenty percent” due to “the gross disparity between the damages
awarded [in the settlement] and [the] sum billed to the matter.” Id. at *4. This further reduced
the award by $12,752.84, for a resulting attorneys’ fee award of $51,011.36. Id.

        In response, petitioners filed a motion for reconsideration on September 11, 2017. See
generally Pet’r’s Mot. for Recons. of the Special Master’s September 4, 2017 Decision
Awarding Att’ys’ Fees (“Mot. for Recons.”), ECF No. 65. The motion was filed because “[n]o
hearing or oral argument occurred in regard to the [f]ee [a]pplication or the stated concerns of the
[s]pecial [m]aster. Thus, no ability to respond to the [c]ourt’s [sic] concerns was afforded.” Id.
at 2, 12 (“Oral argument is requested . . . .”). Included in the motion was a request for an


                                                  3
attorneys’ fee award of $6,341 for the work done on the motion itself. Id. Attach. A at 1-2. The
special master issued an order denying the motion for reconsideration and petitioners’ request for
additional attorney’s fees on September 29. Order Den. Mot. to Recons. Fees Decision (“Order
Den. Recons.”) at 6 & n.6, ECF No. 67. The order offered a more complete explanation of the
special master’s reasoning, but he did not grant a hearing or afford any additional opportunity to
be heard. See id.

        On October 4, 2017, petitioners filed a motion for review of the special master’s fee
determination. See generally Pet’r’s Mot. Petitioners claim that the special master committed
legal errors and abused his discretion “by failing to provide specificity as to the reasons to
decrease the fees . . . [and] allow for a meaningful review of his decisions.” Id. at 2. The
government filed a response opposing this motion on October 30. See generally Resp’t’s Resp.
All issues have been fully briefed and argued and are now ready for disposition.

                                    STANDARDS FOR DECISION

        When reviewing a special master’s judgment in a Vaccine Act case, courts employ one or
more of three distinct standards: “Fact findings are reviewed . . . under the arbitrary and
capricious standard; legal questions under the ‘not in accordance with law’ standard; and
discretionary rulings under the abuse of discretion standard.” Munn v. Secretary of Dep’t of
Health & Human Servs., 970 F.2d 863, 870 & n.10 (Fed. Cir. 1992). “The determination of the
amount of reasonable attorneys' fees is within the special master's discretion” and therefore
reviewed under the abuse of discretion standard. See Saxton ex rel. Saxton v. Secretary of Health
& Human Servs., 3 F.3d 1517, 1520 (Fed. Cir. 1993). (citing Hines v. Secretary of Dep’t of
Health & Human Servs., 22 Cl. Ct. 750, 753 (1991)); accord, Silva v. Secretary of Health &
Human Servs., 108 Fed. Cl. 401, 405 (2012) (“A special master’s determination of attorneys’
fees and costs is entitled to deference. So long as the special master has considered the relevant
evidence of record, drawn plausible inferences, and stated a rational basis for the decision,
reversible error is extremely difficult to establish.”) (internal quotation marks, brackets, and
citations omitted).

        “Even so, percentage reductions [of attorneys’ fee awards] ‘are subject to heightened
scrutiny.’” Raymo, 129 Fed. Cl. at 702 (citing Guerrero v. Secretary of Health & Human Servs.,
120 Fed. Cl. 474, 481-82 (2015) (quoting International Rectifier Corp. v. Samsung Elecs. Co.,
424 F.3d 1235, 1239 (Fed. Cir. 2005))). “The special master must provide a concise but clear
explanation as to why the fee reduction is justified” but need not “explain how many hours are
appropriate for any given task.” Id. (internal citations omitted). A special master abuses his
discretion when his “decision is: [(1)] clearly unreasonable, arbitrary, or fanciful; (2) . . . based
on an erroneous conclusion of the law; (3) . . . clearly erroneous; or (4) the record contains no
evidence on which the [special master] rationally could have based [his] decision.” Simmons v.
Secretary of Health & Human Servs., 875 F.3d 632, 635 (2017) (quoting Hendler v. United
States, 952 F.2d 1364, 80 (Fed. Cir. 1991)).




                                                  4
                                           ANALYSIS

        When a petitioner is awarded compensation under the Vaccine Act, “the special master or
the court shall also award as part of such compensation an amount to cover . . . reasonable
attorneys’ fees, and . . . other costs[] incurred in any proceeding on such petition.” 42 U.S.C. §
300aa-15(e)(1) (emphasis added). When a petitioner is not awarded compensation under the
Act, he or she may only receive reasonable attorneys’ fees and costs if “the petition was brought
in good faith and” its claims were supported by “a reasonable basis.” Id. To determine
“reasonable attorneys’ fees,” courts employ the “lodestar approach.” See Avera v. Secretary of
Health & Human Servs., 515 F.3d 1343, 1347 (Fed. Cir. 2008) (citing Saxton, 3 F.3d at 1521).
“Using the lodestar approach, a court first determines an initial estimate of a reasonable
attorneys' fee by ‘multiplying the number of hours reasonably expended on the litigation [by] a
reasonable hourly rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Employing the lodestar approach in this case, the special master determined that both the billing
rates of Ms. Roquemore and her paralegal were reasonable. Kukreja, 2017 WL5383097 at *2.
As noted, petitioner challenges the downward adjustments made by the special master to the
hours expended by Ms. Roquemore.

                                A. Pre-Appearance Award Reduction

       Petitioners argue that in excluding from the fees award all hours recorded by Ms.
Roquemore before she appeared, the special master arbitrarily based the reduction on speculation
that Mr. Roquemore’s failure to appear was of a “tactical nature.” Pet’r’s Mot. at 7 (quoting
Kukreja, 2017 WL 5383097, at *3). Petitioners maintain that the special master’s analysis is not
focused on the reasonableness of the hours expended, the applicable standard, but on the
“untoward quality” of Ms. Roquemore’s conduct and the need to “not . . . encourage[ such
behavior] in the future.” See id. (citing Kukreja, 2017 WL 5383097, at **3-4).

         The special master stated that he was “alarmed” by Ms. Roquemore acting as a “shadow
counsel just waiting for the right time to appear.” Kukreja, 2017 WL 5383097, at *3. Further,
he adverted to Ms. Roquemore’s “role in . . . misleading [him] into believing that [the Kukrejas]
were proceeding pro se.” Order Den. Recons. at 2. Petitioners contend that “no nefarious intent
existed,” the statute of limitations was approaching quickly, Ms. Roquemore did not have time to
file an emergency petition for the Kukrejas, and she advised them to proceed pro se with her
limited assistance. See Pet’r’s Mot. at 7-8. Petitioners’ counsel avers that it is her “ordinary
business practice” to refrain from filing any case until she can “ensur[e] a reasonable basis
exists” and has “all the facts,” but that she did not have the time to develop that predicate before
the Kukrejas had to file to satisfy the statute of limitations. Id. at 8. The special master was
unconvinced by these arguments, reasoning that “[i]t is reasonable to place some risk on a lawyer
to evaluate a claim’s strength and likelihood of success, since that is the risk non-[v]accine
[p]rogram lawyers . . . routinely face. . . . Counsel cannot expect a fees award where she has
waited until the ‘coast is clear’ to appear at all.” Order Den. Recons. at 4 (emphasis in original).

       Petitioners claim that there is no relevant difference between permitting counsel to file an
emergency petition prior to having all of the information and advising a would-be client who is
proceeding pro se until counsel can gather relevant information about the case and establish a


                                                 5
reasonable basis. See Pet’r’s Mot. at 8. The special master’s response to petitioners’ analogy
was that it “misses the point[] and evades squarely confronting what is so fundamentally
objectionable about counsel’s conduct in this matter,” namely the undisclosed nature of the
representation. Order Den. Recons. at 4.

        A “special master can rely upon his past experiences with the vaccine program to
determine whether the time expended on a particular task is justified.” Davis v. Secretary of
Health & Human Servs., 105 Fed. Cl. 627, 638 (2012) (citing Saxton, 3 F.3d at 1521). But he
must also “provide[] lucid explanations for his reductions,” see id., which, at a minimum, require
addressing facts bearing on the standard at issue, reasonableness. Structural and institutional
concerns about incentives and the functioning of the program can play into this inquiry and
resulting exegesis, but they do not necessarily shed light on whether hours expended by counsel
on a particular task were reasonable.

         It is apparent from Ms. Roquemore’s billing entries that for some months she spent time
and effort reviewing D.K.’s medical records and advising the Kukrejas in proceeding pro se. But
that effort did not by itself lead to establishing a reasonable basis. Notably, in prior vaccine
cases, the government has emphasized the need for a medical opinion to support causation and
reasonable basis. See Rehn, 126 Fed. Cl. at 93 (“In arguing that [petitioner’s counsel] did not
have a reasonable basis for the claim, the government emphasizes that when the petition was
filed, [petitioner’s counsel] had not yet secured a medical opinion that the flu vaccine caused
petitioner’s injuries.”); McKellar v. Secretary of Health & Human Servs., 101 Fed. Cl. 297, 303
(2011) (“Respondent asserts that a reasonable basis cannot be present when medical records are
not filed with the petition.”). In this instance, the medical records did not by themselves provide
strong evidence that supported causation, apart from temporal proximity of the vaccination and
onset of symptoms, and expert medical opinion was desirable for that purpose. Any objection
that Ms. Roquemore could have established a reasonable basis more quickly is ultimately
unavailing. See Resp’t Resp. at 9. First, the pre-appearance hours were not merely reduced but
categorically excluded. Second, there has been no dispute regarding petitioners’ timeline, that
Ms. Roquemore worked to secure expert medical assistance and received a draft of an expert
report, then determined that there was a reasonable basis, and within days thereafter filed a
motion for substitution. In the circumstances, it was reasonable for Ms. Roquemore to secure
expert medical assistance in the form of a draft expert report before determining that she had a
reasonable basis and making her appearance.

         As a general matter, institutional and policy concerns do not justify the categorical
exclusion of all the hours expended by Ms. Roquemore for pre-appearance work. And on the
facts at hand, the special master abused his discretion in categorically excluding all pre-
appearance work performed by Ms. Roquemore on the Kukrejas’ behalf.

         This is not to say that all of the hours expended on pre-appearance work were justified.
Ms. Roquemore should be compensated for the work that eventually became the foundation of
the case, namely work to establish a reasonable basis. But any hours expended prior to the
initiation of such efforts cannot reasonably be included in the lodestar calculation of a fees
award. Based upon Ms. Roquemore’s detailed billing records, the court has determined that her
actual preparatory work began on July 16, 2014 when Ms. Roquemore began reviewing the


                                                6
“medical record summary” and working with Dr. Steinman, a medical expert. See Pet’rs’ Mot.
for Att’ys’ Fees Ex. 2, at 4. This triggering date reduces the requested pre-appearance award of
$16,646, see Kukreja, 2017 WL 5383097, at *4, by 30.7 hours and $5,566.50. The remaining
$11,079.50 in pre-appearance attorneys’ fees represents reasonable hours expended in
establishing a reasonable basis and preparing the Kukrejas’ case. It shall therefore be awarded to
petitioners.

                                B. Post-Appearance Award Reduction

         The special master’s reduction of all work done after Ms. Roquemore’s appearance (less
the hours spent on the motion for reconsideration) by twenty percent was explained in cryptic
terms by the special master. He reasoned that a percentage reduction was justified due to the
“gross disparity” between the $15,000 settlement and the $80,410.20 fees award requested, and
because Ms. Roquemore exercised poor billing judgment as exemplified by “bill[ing] nearly 6
hours to prepare for status conferences that were merely for scheduling.” Kukreja, 2017 WL
5383097, at *4 & n.7. By the percentage reduction, the special master said he sought to “achieve
the ‘rough justice’ that the Supreme Court instructs [him to] aim for.” Id. at 4 (citing Fox v.
Vice, 563 U.S. 826, 838 (2011)). He noted that “even if only the post-appearance period is
considered, Ms. Roquemore billed more than $60,000.00[—]four times the settlement amount.”
Order Den. Recons. at 5 (emphasis in original). He tied the rationales for his reduction together
by concluding that “substantial discrepanc[ies] between the settlement sum and time devoted to
obtain it” are “[o]ne valid piece of evidence suggesting that insufficient judgment was exercised
in this case.” Id.

        Among the factors that courts consider when determining reasonableness of attorneys’
fees, “[t]he most critical factor . . . is the degree of success obtained.” See Lost Tree Village
Corp. v. United States, __ Fed. Cl. __, __, 2017 WL 5425051, at *3 (brackets and internal
quotation marks omitted) (citing Hubbard v. United States, 480 F.3d 1327, 1332 (Fed. Cir.
2007)). But the degree of success is not measured solely in terms of the damages awarded but
rather in terms of claims. Just as “there is no authority for awarding a windfall on the basis of
results achieved,” id. (internal brackets and ellipses omitted), there is no authority for penalizing
attorneys for underwhelming compensatory awards. In this case, petitioners brought a single
claim for compensation, and, via stipulation, petitioners were successful on that claim. There is
no evidence that the seemingly small damages award was due to any incompetence or failing on
Ms. Roquemore’s part.

         Furthermore, “the standard for reasonableness is not retrospective” but prospective. Lost
Tree Village, ___ Fed. Cl. at ___, 2017 WL 5425051, at *5. The special master’s analysis
fixates on the settlement amount but such a focus is inherently retrospective. When considered
prospectively, the special master described the case as “proceed[ing] on a litigation track.”
Kukreja, 2017 WL 5383097 at *2. The entitlement hearing was scheduled for October 2016, and
the order providing the parties time to discuss a settlement was issued very shortly before, on
September 30, 2016. See id. The attorneys’ hours at issue consequently reflect preparation for a
full entitlement hearing. As an attorney, Ms. Roquemore controls the means of the litigation, but
she does not control the object of the suit; it would not be justice, rough or otherwise, to penalize



                                                  7
her for taking reasonable steps to prepare for the hearing simply because her client decided to
pursue settlement shortly before that hearing was to take place.

        Additionally, the special master’s observation that Ms. Roquemore billed “nearly 6 hours
to prepare for status conferences,” Kukreja, 2017 WL 5383097, at *4 & n.7, is accurate but
understates the context. Four status conferences were involved. The first, on March 12, 2015,
principally appears to have addressed the timing of an expert report. Pet’rs’ Mot. for Att’ys’
Fees Ex. 2, at 17. The second, on June 15, 2015, concerned both respondent’s expert reports, a
potential supplement to petitioners’ expert report, and the possibility of a further expert report.
Id. at 21. The third, on September 28, 2015, focused on petitioners’ expert reports and potential
dates for the evidentiary hearing. Id. at 30. 3 The fourth, on November 13, 2015, related to
detailed aspects of the evidentiary hearing. Id. at 35. In each instance, Ms. Roquemore also
conferred with petitioners, either before the status conference or afterwards, or both. The time
expended by Ms. Roquemore on these activities does not appear to be excessive, but rather
reasonable and justified. Counsel had an obligation to prepare for status conferences in light of a
looming evidentiary hearing. Similarly, counsel was obliged to keep petitioners informed about
the progress of the case. In short, the special master’s criticism of the hours expended for the
status conferences and for communications with petitioners does not support the percentage
reduction in fees.

        The special master also denied petitioners’ request for fees and costs for the preparation
of the motion for reconsideration in the sum of $6,345.60, describing it as a request “for which
the adjective ‘bold’ does not go far enough.” See Order Den. Recons. at 6 & n.6; see also Pet’r’s
Mot. at 12. The court does not find this request to be so bold. Because the government did not
object to petitioners’ fee application and because there was never any hearing on the question of
fees and costs, the petitioners never had any opportunity to address any of the special master’s
concerns prior to his decision on fees. Moreover, it was not until the special master issued his
order denying petitioners’ motion for reconsideration that the special master offered a more
detailed explanation of his reasoning. It therefore was reasonable for Ms. Roquemore to seek an
opportunity to address the special master’s concerns over the reasonableness of her fee
application. Accordingly, a further $6,345.60 shall be awarded to petitioners.

                                         CONCLUSION

        For the reasons stated, the motion for review of the special master’s Attorneys’ Fee
Decision is GRANTED IN PART and DENIED IN PART. The Attorneys’ Fee Decision is in
part REVERSED and in part AFFIRMED. Petitioners shall receive attorneys’ fees for the pre-
appearance legal work performed on and after July 16, 2014 in the amount of $11,079.50, but not
for the pre-appearance work performed before that date. Petitioners shall also receive non-
discounted fees for post-appearance legal work, adding $12,752.84, as well as fees and costs of
$6,345.60 for legal work done on the motion for reconsideration and $7,622.10 for legal work


       3
         A further conference cited by the special master was not before the special master but
rather occurred between Ms. Roquemore and petitioners, see Kukreja, 2017 WL 5383097, at *4
& n.7 (citing Pet’rs’ Mot. for Att’ys’ Fees Ex. 2, at 32), and related to substantive aspects of
petitioners’ expert reports.

                                                 8
done on the motion to review. The amount of $37,800.04 shall be added to the award by the
special master of $74,228.72 for attorneys’ fees and costs and $9,164.04 for petitioners’ own
litigation expenses—for an overall total of $121,192.80. The clerk shall enter judgment
accordingly.

       It is so ORDERED.



                                                    s/ Charles F. Lettow
                                                    Charles F. Lettow
                                                    Judge




                                                9